Citation Nr: 9915063	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1968 to June 1971.  
He was in Vietnam from June 1970 to April 1971.   

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1995.  At that time, the Board noted 
that a copy of the appellant's military service enlisted 
qualification record (DA Form 20) had recently been obtained 
that reflected the appellant was assigned to different 
military units in Vietnam than he originally reported.  The 
Board therefore directed that the RO conduct further research 
relative to the appellant's account of claimed in-service 
stressors to include forwarding pertinent information to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), [(formerly, the United States Army and Joint 
Services Environmental Support Group (ESG)].  

Having reviewed the RO's efforts in this regard, the Board 
finds that this case must again be remanded to ensure that VA 
has complied with its statutory and regulatory duty to 
assist.  

REMAND

Assuming without deciding the predicate issue, the 
appellant's claim of service connection for PTSD appears to 
be clearly well grounded.  Several diagnoses of PTSD, among 
other disorders, are of record, and the PTSD has been linked 
by competent medical experiences to one or more claimed 
experiences in Vietnam.  Through these reports, the appellant 
has proffered (1) medical evidence of a current disability, 
(2) medical or lay evidence of an in-service stressor which 
has been presumed credible for the limited purpose of 
ascertaining whether the claim is well grounded, and (3) 
medical evidence of a nexus between some incident of service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  The Board finds that the duty to 
assist has not been satisfied in this case.  The Board points 
out that fulfillment of the duty to assist is not 
discretionary; it has no recourse in this matter but to 
ensure that all pertinent facts are before it prior to the 
time a decision is rendered.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Pursuant to the Board's  remand, in April 1996 the RO 
requested that USASCRUR research available records as to the 
appellant's reported military units.  Specifically, the RO 
noted that the appellant reported being assigned to the "83rd 
Combat Engineers;" Company A, 65th Engineer Battalion, 25th 
Infantry Division, and the 169th Engineer Battalion.  The 
last unit designation was not modified by the appellant's 
reported company unit as reflected in his DA form 20, Company 
D, 169th Engineer Battalion.  

The appellant's DA form 20 reflects that the appellant was 
assigned to the 83rd Combat Engineer Battalion in Fort 
Rucker, Alabama,  prior to his assignment to Vietnam.  
Records pertaining to this assignment are therefore 
irrelevant.  

Although the RO requested records pertaining to the 
appellant's initial Vietnam assignment to Company A, 65th 
Engineer Battalion, it did not specify the time frame of the 
appellant's assignment as revealed in his military personnel 
record (July 1970 to November 1970).  In turn, USASCRUR 
forwarded records of Company E, 65th Engineer Battalion, 
(i.e., not the appellant's unit) for the period February 1970 
to November 1970 (i.e., inclusive of a period of 6 months 
that the appellant was not in Vietnam).  Finally, there was 
no effort made to search the records of the appellant's last 
assignment in Vietnam to  Company D, 169th Engineer 
Battalion.   

The USASCRUR's April 1997 response to the RO's inquiry also 
reflects that it forwarded a copy of an operational report 
submitted by the 25th Infantry Division, documenting that 
areas of Cu Chi and Tay Ninh (i.e., where the appellant was 
stationed) were subjected to numerous enemy attacks during 
July to August 1970, and that these attacks resulted in 
casualties.  However, the Board notes that a copy of this 
report is not in the appellant's claims folder and the RO 
should again request it.  

Accordingly, this case is REMANDED for the following 
development:  
 
 1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant recalls any other 
substantiating information relative to 
his claimed Vietnam stressors; or whether 
the appellant is in possession of any 
military awards, decorations, citations, 
military letters of appreciation or any 
other material which would document his 
account of his claimed Vietnam tenure.  
If so, the appellant should be afforded 
an opportunity of submitting this 
information in support of his claim.

3.  With any of the information obtained 
as a result of the effort in paragraph 2, 
above, the RO should request that the 
USASCRUR (and any other appropriate 
records depository) research its records 
as to the appellant's claimed stressors 
for the following periods and military 
units:

a.  July 1970 to November 1970:  Company 
A, 65th Engineer Battalion, 25th Infantry 
Division;

b.  November 1970:  Company D, 169th 
Engineer Battalion;

c.  December 1970 to April 1971:  Company 
C, 169th Engineer Battalion.

4.  In the event that the RO is advised 
by USASCRUR, (or any other records 
depository) that the scrutiny of records 
depository is limited by internal 
financial or staffing policies, the 
appellant is to be advised of these 
limitations and further advised of any 
appropriate means he could undertake to 
secure relevant records from those 
depositories in substantiation of his 
claim.   

Thereafter, the RO should readjudicate the appellant's claim 
under a broad interpretation of the applicable regulations.  
A clarifying psychiatric or psychological  examination may be 
conducted, if deemed appropriate by the RO. 
If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Board notes that the appellant has made clear his 
frustration with the delay occasioned by the processing of 
this claim.  The Board notes that to some extent this case 
has been delayed because the appellant has not timely 
responded to the RO's inquiries relative to his account of 
his claimed stressors, and he has provided inaccurate 
information as to his military units of assignment.
The appellant is therefore advised that although no action is 
required of him until further notice is obtained, he should 
be prepared to fully cooperate in the efforts that have been 
directed above.  Reiterating, the Board and the RO have no 
discretion but to ensure that these efforts are accomplished, 
and the appellant can be assured that these efforts are 
undertaken to ensure a comprehensive and correct adjudication 
of his claim.  38 C.F.R. § 3.655(b) (1998).  The appellant's 
cooperation is both critical and appreciated.  However, the 
appellant is further advised that his failure to cooperate 
without good cause may result in the claim being considered 
on the evidence now of record or denied.  
  
The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


